t c memo united_states tax_court victoria and denis m lyszkowski petitioners v commissioner of internal revenue respondent docket no filed date denis m lyszkowski pro_se linda ann love for respondent memorandum opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in the amount of dollar_figure in petitioners' federal_income_tax for the tax_year ended unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether slot machine winnings received by petitioner denis m lyszkowski constitute gross_income pursuant to sec_61 the facts in this case have been fully stipulated and are so found the stipulated facts and attached exhibits are incorporated herein by this reference at the time of filing the petition herein petitioners resided at doylestown pennsylvania in denis m lyszkowski petitioner received gambling winnings totaling dollar_figure from slot machine play at caesar's boardwalk regency caesar's in atlantic city new jersey federal income taxes were not withheld from these gambling winnings petitioner received a form w-2g from caesar's with respect to the slot machine winnings petitioners did not report the dollar_figure as gross_income on their jointly filed federal_income_tax return respondent issued a notice_of_deficiency dated date reflecting a dollar_figure increase in petitioners' gross_income petitioners filed a timely petition with this court for a redetermination of the deficiency the thrust of petitioners' argument is that the dollar_figure in slot machine winnings is not taxable_income petitioners base this conclusion on several grounds namely slot machine we note that at the calendar call petitioners filed a motion to withdraw their petition the court denied the motion once a timely petition is filed in response to a notice_of_deficiency we have exclusive jurisdiction sec_6512 it is well established that a taxpayer may not unilaterally oust the tax_court from jurisdiction which once invoked remains unimpaired until it decides the controversy 57_tc_720 affd 507_f2d_406 2d cir winnings are exempt from tax pursuant to sec_3402 petitioner was not legally required to sign the form w-2g when he received his slot machine winnings petitioner withdrew his signature on the form w-2g thereby removing himself from its legally binding terms and the commissioner has no authority to issue section temporary proced admin regs fed reg date as amended by fed reg date requiring payers of slot machine winnings to issue forms w-2g to payees respondent argues that winnings from slot machines are includable in gross_income and are therefore taxable in addition respondent asserts that the commissioner has the authority to issue section temporary proced admin regs supra which requires payers of slot machine winnings to issue forms w-2g to payees respondent concludes that although sec_3402 exempts slot machine winnings from withholding at the source such winnings are not exempt from taxation petitioner's arguments are substantially identical to those he advanced before this court regarding the taxability of his and slot machine winnings we found that petitioner had slot machine winnings in and in the amounts of dollar_figure million and dollar_figure respectively see lyszkowski v commissioner tcmemo_1995_235 on appeal 3d cir date in that case we painstakingly addressed each of petitioner's arguments before concluding that the slot machine winnings were taxable we explained that although sec_3402 exempts slot machine winnings from withholding this section applies to payers and not to the ultimate tax_liability of the payees who receive such winnings in addition we noted that petitioner was confusing the exemption from withholding with an exemption from gross_income we also held that petitioner's challenge to the treasury department's authority to promulgate section temporary proced admin regs supra was without merit there is no question that petitioner's slot machine winnings represent gross_income see 871_f2d_204 1st cir 25_tc_106 we agree with the analysis presented in lyszkowski v commissioner tcmemo_1995_235 we perceive no need to explain again why the slot machines winnings are taxable_income the remainder of petitioner's arguments appear to challenge the authority of the internal_revenue_service generally we will not address arguments which appear to be a protest of the federal_income_tax laws as the court_of_appeals for the fifth circuit noted we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir see also 771_f2d_64 3d cir affg tcmemo_1984_367 based on the foregoing respondent's determination is sustained decision will be entered for respondent
